NO. 12-13-00001-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

D.B. PARSON AND BRIDGET PARSON,                    §        APPEAL FROM THE 392ND
APPELLANTS

V.                                              §           JUDICIAL DISTRICT COURT

SANDRA ROLLINS, WILLIE PARSON,
TOMMY PARSON AND FLORA MAE
PARSON JOHNSON,
APPELLEES                                      §            HENDERSON COUNTY, TEXAS



                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellants, D.B. Parson and Bridget Parson, perfected their appeal on January 3, 2013. The
clerk’s record was filed on January 31, 2013. Appellants failed to pay or make arrangements to
pay for the reporter’s record, and on February 21, 2013, the appeal was ordered submitted on the
clerk’s record alone. The order also included a notice that Appellants’ brief was due on or before
March 20, 2013. However, Appellants did not file a brief.
       On March 22, 2013, Appellants were notified that their brief was due to have been filed
on or before March 20, 2013, but that neither a brief nor a motion for extension of time had been
filed with the court. Appellants were further informed that the appeal could be dismissed for
want of prosecution unless, no later than April 1, 2013, Appellants filed a motion for extension
of time to file the brief, containing a reasonable explanation for their failure to file it and
showing that Appellee had not suffered material injury thereby. See TEX. R. APP. P. 38.8.
       The April 1, 2013 deadline for filing Appellants’ motion for extension of time has passed,
and Appellants have not filed the requested motion. Accordingly, we dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.(b). All pending objections are
overruled as moot.
Opinion delivered April 10, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            APRIL 10, 2013


                                       NO. 12-13-00001-CV


                           D.B. PARSON AND BRIDGET PARSON,
                                                Appellants
                                                     V.
                SANDRA ROLLINS, WILLIE PARSON, TOMMY PARSON
                           AND FLORA MAE PARSON JOHNSON,
                                                 Appellees
_____________________________________________________________________________
                     Appeal from the 392nd Judicial District Court
                 of Henderson County, Texas. (Tr.Ct.No.2012B-0596)
_____________________________________________________________________________
                 THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that since the appellant has filed no brief in this
cause, the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the trial court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3